DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 9-10, 16, 19 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verenchikov (US 201300068942 A1).
	Regarding claim 1, Verenchikov teaches a time of flight mass analyzer comprising: 
At least one ion mirror (bottom electrodes in fig. 14, provides x-reflection, [0067]) for reflecting ions;
An orthogonal accelerator (pulsed converter, fig. 14) having electrodes (142 and 143) for receiving ions and orthogonally pulsing ions and orthogonally pulsing packets of ions into the ion mirror or electrostatic sector ([0258]) such that the ions are reflected or turned, respectively, in a first dimension as they drift in a drift direction (ion drift in z-direction, [0207]), and 
An ion detector (TOF detector 113);
Wherein the electrodes of the orthogonal accelerator define slits for allowing ions that have been reflected by the ion mirror to pass through the orthogonal accelerator as they travel toward the detector (fig. 14). 
Regarding claim 2, Verenchikov teaches that the mass analyzer is a multi-reflecting time-of-flight mass analyzer having the orthogonal accelerator arranged between two ion mirrors (fig. 14), arranged and configured so that the ions are reflected multiple times between the ion mirrors (fig. 11A) and pass through the orthogonal accelerator, via the slits, multiple times as the ions travel from the orthogonal accelerator to the detector (accelerator voltage is turned off so as not to disturb ion oscillations; i.e. ions oscillate through the accelerator, [0258]; accelerator may be the same length as the trap, [0257]).
Regarding claim 6, Verenchikov teaches one or more voltage supplies(for supplying pulses shown in fig. 14 number 146) for applying one or more voltage pulses to the electrodes of the orthogonal accelerator for performing said step of orthogonally pulsing the packets of the ions, and control circuitry configured to control the one or more voltage supply to only apply said one or more voltage pulse to the electrodes for orthogonally pulsing a packet of ions out of the orthogonal accelerator when ions hat have previously been pulsed out of the orthogonal accelerator are not passing back through the orthogonal accelerator (after the pulse, the voltage is brought back to the potential of the field-free region, [0258]). 
Regarding claim 7, Verenchikov teaches that the orthogonal accelerator comprises an ion guide portion having electrodes (142 and 143) arranged to receive ions, and one or more voltage supplies (for supplying pulses shown in fig. 14 number 146) configured to apply potentials to these electrodes for confining ions in at least one dimension orthogonal to the drift direction (RF signal is applied to fill electrode region with ions by trapping them, then removed to pulse ions into the drift region, [0258])
Regarding claim 9, Verenchikov teaches focusing electrodes (focusing lenses [0200]) that are arranged and configured to control the motion of ions along the drift direction so as to spatially focus each of the ion packets so that it is smaller in the drift direction (focusing in the detector plane, [0242]).
Regarding claim 10, imparting ions located at different positions within an ion packet with different velocities in the drift direction is a necessary step of ion focusing in this direction (ions must have different velocities in a given direction to converge in that direction for focusing).
Regarding claim 16, Verenchikov teaches that the length of the orthogonal accelerator form which ions are pulsed is longer in the drift direction, than half of the distance that the ion packet advances for each mirror reflection (converter size matches size of e-trap in drift direction, [0257], therefore must be longer than half the distance the packet advances per reflection).
Regarding claim 19, Verenchikov teaches a method of mass spectrometry comprising:
Providing a mass analyzer as claimed in claim 1;
Receiving ions in said orthogonal accelerator;
Pulsing ions from said orthogonal accelerator into said ion mirror or sector;
Reflecting or turning the ions with the ion mirror, respectively, so that the ions pass back into and through the orthogonal accelerator via the slits defined by the electrodes in the orthogonal accelerator; and
Receiving ions at said detector (method of operating E-trap, [0258]).
Regarding claim 33, Verenchikov teaches that the mass analyzer is configured to determine the mass to charge ratio of an ion based on its time-of-flight to the ion detector.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Verenchikov.
Regarding claim 3, Verenchikov teaches all the limitations of claim 1.  Verenchikov teaches a pulsed converter (embodiment of fig. 12) that extends in the drift direction from one end of the ion mirror to the other, so it would be obvious to one of ordinary skill in the art at the time of the invention to have the pulsed converter of fig. 14 (comprising the slit electrodes 142 and 143) extend all the way down the drift direction, from an upstream end to a point proximate or downstream of the detector in order to capture all ions entering the converter in a known manner.
Regarding claim 4, Verenchikov teaches that the electrodes of the orthogonal accelerator (142 and 143) define slits, and wherein at least one slit is provided as an aperture through an electrode of the orthogonal accelerator that is elongated in the drift direction, such that the electrode material completely surrounds the perimeter of the slit (this is the shape of the electrodes of the RF trap in fig. 12; it would be obvious to use a similar electrode structure for the electrode structure of  fig. 14 as a matter of selecting an electrode shape with no unexpected result).

Regarding claim 8, Verenchikov teaches an embodiment in which the orthogonal accelerator comprises an ion guide portion (electrostatic ion guide 171, fig. 17) having electrodes arranged to receive ions traveling along a first axis (Z-direction) including a plurality of DC electrodes spaced along the first axis; and DC voltage supplies configured to apply different DC potentials to different potentials to different ones of said DC electrodes such that when ions travel through the ion guide portions along the first axis they experience an ion confining force, generated by the DC potentials in at least one dimension orthogonal to the first axis (retaining ions in the channel along x-axis, [0262[).  It would have been obvious to one of ordinary skill in the art to substitute the ion guide of fig. 17 for the accelerating electrodes of fig. 14 as they are taught by Verenchikov to be equivalent (this would still meet the limitations of claim 1, since the electrodes of the orthogonal accelerator define slits (between the electrodes) for the ions to pass through the accelerator as they pass towards the detector.
Allowable Subject Matter
Claims 5 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, the prior art does not disclose or make obvious an orthogonal accelerator having electrodes with slits defined between elongated electrode portions that are not joined together at their downstream ends.
Regarding claim 11, the prior art does not disclose or make obvious a TOF spectrometer having an orthogonal accelerator with slits or meshes and a plurality of focusing electrodes configured to have equipotential field lines that curve and or diverge as a function of position along the drift direction in order to focus ions in the drift direction.
Regarding claims 12-15, the prior art does not disclose or make obvious a multi-pass TOF analyzer having an orthogonal accelerator which ion pass through having electrodes that control the velocities of ions such that ions within the orthogonal accelerator when it is pulsed have velocities in the drift direction that decrease as a function of distance in the drift direction.
Regarding claims 20 and 31, the prior art does not disclose or make obvious a multi-pass TOF analyzer having an orthogonal accelerator or radio-frequency ion trap having means for packet focusing or steering within or immediately past the accelerator or ion trap .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/           Examiner, Art Unit 2881